


Exhibit 10.23
[AutoNation Letterhead]




January 3, 2012


Mr. Alan McLaren
[Address]


Dear Alan:


This letter confirms the terms and conditions of our offer of employment,
subject to the approval of the Board of Directors of AutoNation, Inc.


•
Position Title:    SVP Fixed Operations for AutoNation, Inc.



•
Effective Date:     January 4, 2012



•
Rate of Pay:     $20,208.33 payable semi-monthly ($485,000.00 annualized)



•
Total Target Pay:     $703,250.00



•
Reporting to:     Mike Maroone, President & COO



•
Bonus Eligibility: You will be eligible for the 2012 Corporate bonus plan paid
annually. This plan targets 45% of your annual base earnings, and is based on
overall company performance. The performance period is January through December.
Future years' bonus eligibility, percentage, and metrics will be at the level
commensurate with your position in effect at that time.



•
Equity Plan: Subject to the discretion of the Executive Compensation
Subcommittee of the Board of Directors (the "Committee"), you will be eligible
to participate in the Company's Plan, and any equity awarded will be
commensurate with the SVP level. Eligibility terms and conditions of the Plan
are subject to change as determined by the Board of Directors and/or the
Committee.



Fitness Center Membership: As an SVP, you will have free access to the
AutoNation Body Shop exercise facility located on the tenth floor of the
AutoNation Headquarters building.


•
Car Allowance: You will be eligible to receive $1,300.00 per month as a car
allowance, less taxes and applicable withholdings.



•
Relocation: The Company will provide you with relocation assistance in moving
you and your personal property to South Florida subject to your signing the
Company's Relocation Policy Acknowledgment Form. Enclosed for your review is a
copy of the Relocation Policy Acknowledgment Form. You are eligible for Plan 5
benefits. Your contact for relocation will be Brian Casey. Brian can be reached
at [phone number].



•
Executive Health Management Plan: You will be eligible to participate in the
Executive Health Management Plan. Details of this program are provided in the
enclosed package.



•
Vacation Benefit: Associates accrue vacation time on a per pay period basis at a
rate commensurate with their length of service with the Company. You will be
eligible for 17 days of vacation per year. Future year vacation eligibility will
be determined by the Company's policy in effect at that time. Vacation policy is
attached.



•
Benefits Eligibility: You will be eligible to participate in AutoNation's group
insurance programs effective on the first day of the month coincident with or
following completion of one (1) month of service. Full information about our
benefits plan will be provided to you at a later date. Associates planning to
enroll dependents in AutoNation's health





--------------------------------------------------------------------------------




insurance plan will be required to submit proof of dependency for those
dependents within 30 days of enrollment. Proof of dependency includes marriage
and birth certificates. Failure to provide dependent certification will result
in those dependents not being eligible for health insurance benefits until the
next benefit enrollment period.


•
401(k) Plan: You will be eligible to participate in the AutoNation 401(k) Plan
after receiving your first paycheck and completing the enrollment process with
Wells Fargo. An information kit will be mailed to your home approximately 30
days following date of hire.



•
Deferred Compensation Plan: You are eligible to participate in the Deferred
Compensation Plan ("DCP"), commencing in 2013. If you elect to participate in
this plan, you will receive a Company match in the DCP of up to 50% of the first
$5,000 you contribute to the plan each year. The DCP is a complement to our
401(k) plan, is limited to a select group of management associates and allows
you to defer a larger percentage of your income toward your retirement savings
than within the 401(k) plan. The DCP also offers the flexibility of in-service
distributions for college tuition or other major expenses. Enrollment material
will be sent to you at a later date.



•
Drug Screening: This offer is contingent upon the successful completion of the
Company's hair analysis drug screening process. This process tests back 90 days
for all illegal drugs. Please see the enclosed Drug Test Information Sheet for
specific details on the drug testing process.



•
Background Verification: This offer is contingent upon the successful completion
of the Company's background verification process. Once you accept this offer,
you will be invited to complete the background consent form online.



•
Arbitration Agreement: This offer is also contingent upon your signing the
Company's Arbitration Agreement.



•
Confidentiality, No-Solicit/No-Hire & Non-Compete Agreement: This offer is also
contingent upon your signing the Company's Associate Confidentiality,
No-Solicit/No-Hire and Non-Compete Agreement.



•
Employment Eligibility Verification: This offer is contingent upon your ability
to produce acceptable documents that establish identity and employment
eligibility in the United States (U.S. Department of Justice Form 1-9). The
Company requires you to produce these documents on your first day of employment.
For your reference, enclosed is a list of acceptable documents.



•
At-Will Employment: This letter is not a guarantee of employment nor does it in
any way abridge the employment-at-will relationship that exists between the
Company and its employees, nor does it create a contractual relationship.
Management retains the right to terminate employment of any associate with or
without notice and with or without reason. Similarly, the associate also has the
right to terminate employment with or without notice and with or without reason.



•
Parking: You will have the opportunity to park in the AutoNation headquarters
garage for $10.00 per pay period. This is a covered and secured parking
facility.



Please indicate your acceptance of these terms and conditions by signing below
and on the enclosed copy. You have seven (7) calendar days from the mailing date
of this offer letter to consider and accept by signing and returning the
original in the envelope provided.


Feel free to call me at [phone number] if you have any questions.


Sincerely,                         Accepted:


/s/ Julie Staub                        /s/ Alan McLaren 1/4/12    
Julie Staub                        Alan McLaren            Date
VP Human Resources


cc: Mike Maroone


